Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Response to Arguments
Applicant’s amendment to independent claim 22 and introduction of new independent claim 40 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections recited in the Final Office Action mailed 12/06/2021.
Applicant’s arguments, see Remarks on Pages 7-8, filed 06/03/2022, with respect to the rejection under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current and new prior art of the record: Guenther (U.S. Patent Pub. No. 20100101118), Guenther’401 (U.S. Patent Pub. No. 20040186401), Engelman (U.S. Patent Pub. No. 20070265557), Bentzel (DE 202014008939 U1), and Lecomte et al. (U.S. Patent Pub. No. 20130144403). 
Claim Objections
Claim 25 is objected to because of the following informalities:  
In claim 25, line 6, rephrase “pacers” to read --spacers--.
In claim 25, line 7, rephrase “the leaf spring” to read --the first leaf spring--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-39 and 40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 38 and 43 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “sized to substantially fill the lateral distance” is interpreted as the spacer having a lateral length that contacts both leaf springs or a size of a spacer that is slightly smaller than the lateral length between the two leaf springs. Also, “substantially non-deformable” is interpreted as a material with a higher elastic modulus such that it is a stiffer material that requires more force to deform.
Claim 40 recites the limitation "the length" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the length” to read --a length--.
Claim 41 recites the limitation "the material" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the material” to read --a material--.
Claim 42 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the number” to read --a number--.
Claims 39 and 44-47 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, 29-31, 34, 38, 40-41, 43, and 45-46 as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Engelman (U.S. Patent Pub. No. 20070265557) and in further view of Bentzel (DE 202014008939 U1).
Regarding claim 22, Guenther discloses (Paragraphs 35, 41, 44-46, 49; Figures 6-7) a system for supporting a user's limb 12 (Paragraph 45 and Figure 6, resilient support 12 for supporting lower leg), the system 12 comprising: a foot plate (Paragraph 45 and Figure 6, foot-side end portion located opposite the lower leg-side resilient support end 56) configured to engage a user's foot (Figure 6, Horizontally flat foot-side end portion engages foot); a coupling 56 (Paragraph 45 and Figure 6, lower leg-side resilient support end 56) configured to engage a portion of a user's leg (Paragraph 45 and Figure 6, lower leg-side resilient support end 56 engages calf of a user); a first leaf spring 26 (Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait) disposed between (Figure 6, inner layer 26 disposed between foot-side end portion and lower leg-side resilient support end 56, at a heel and ankle part of the resilient support 12) the foot plate (Figure 6, foot-side end portion) and the coupling 56; a second leaf spring 28 (Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait) extending alongside (Figure 6, outer layer 28 extends alongside inner layer 26) at least a portion of the first leaf spring 26, such that a space 21 (Paragraph 45 and Figure 6, slit 21) is defined between the first leaf spring 26 and the second leaf spring 28; wherein in a first state in which an external load is not applied to the system 12, the space 21 between the first leaf spring 26 and the second leaf spring 28 has a lateral distance d1 (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion. Upon the subsequent dorsal extension they converge again at the afore-described resilient support. Hence, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion. Also the width of slot 21 in a first unloaded slate is smaller than the width of the slot 21 during plantarflexion); and in a second state (Paragraph 45, second load state is considered during dorsiflexion) in which an external load is applied to the system 12, the space 21 between the first leaf spring 26 and the second leaf spring 28 has a lateral distance d2, d2 being less (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion. Upon the subsequent dorsal extension they converge again at the afore-described resilient support. Hence, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion) than d1; and a spacer assembly 36 (Paragraph 44 and Figure 6, elastic insert member 36 induced into and fills the slit 21; Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 having different compression characteristics) disposed within the space 21 define between the first leaf spring 26 and the second leaf spring 28, the spacer assembly 36 comprising: a first spacer 36 having a lateral length (Paragraph 44 and Figure 6, lateral length of spacer 36 between outer surface 44 facing leaf spring 28 and inner surface 42 facing leaf spring 26) defined between a first surface 42 of the first spacer 36 and an opposed second surface 44 of the first spacer 36 such that when the first spacer 36  is disposed 21 within the space 21 defined between the first leaf spring 26 and the second leaf spring 28, the first surface 42 of the first spacer 36 faces the first leaf spring 26 and the second surface 44 of the first spacer 36  faces the second leaf spring 28.
However, Guenther fails to explicitly disclose the spacer assembly is a multi-spacer assembly wherein the first spacer has a cavity formed through the lateral length of the first spacer; and one or more secondary spacers disposed within the cavity; and wherein the first spacer is formed of a material having a higher compressibility than the material of the one or more secondary spacers.
	Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous system for supporting a user’s limb (Paragraph 53, AFO for supporting user’s limb and desirably limiting maximum distance of foot travel during motion) wherein the analogous spacer assembly 20,30 (Paragraph 53 and Figure 8, bumper 20 and stopper 30) is a multi-spacer assembly 20,30 wherein the analogous first spacer 20 (Paragraph 47 and 53, bumper 20) has a cavity (Paragraph 53, placement of the stopper 30 within the bumper 20, such that the bumper 20 has a cavity housing throughout its lateral length) formed through the analogous lateral length (Paragraph 53 and Figure 8, lateral length of bumper 20) of the analogous first spacer 20; and one secondary spacer 30 (Paragraph 53, stopper 30) disposed within the cavity (Paragraph 53); and wherein the analogous first spacer 20 is formed of a material having a higher compressibility than (Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20 providing more resistance to compression) the material of the one secondary spacer 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first spacer in the space of the system of Guenther, so that there is both a first spacer having a cavity for a second spacer with a different compression characteristic, as taught by Engelman, in order to provide an improved system that provides two spacers having different compression characteristics to achieve a respective desired resistance and force distribution (Engelman, Paragraph 53).
However, the combination of Guenther in view of Engelman fails to explicitly disclose the cavity formed through the lateral length of the first spacer from the first surface to the second surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the cavity of the limb system of Guenther in view of Engelman to be formed from the first surface to the second surface since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” , see MPEP 2144.04(IV)(A). In the instant case, the cavity of Guenther in view of Engelman would not operate differently with the claimed dimension from the first surface to the second surface and since the cavity of Guenther in view of Engelman is intended to allow for the secondary spacer to fit therein, the limb system would function appropriately having the claimed cavity formed from the first surface to the second surface. Further, applicant places no criticality on the cavity from the first surface to the second surface as claimed, indicating simply that “cavity allows for the one or more secondary spacers to fit therein” (Specification, Paragraph 55), such that the size of the cavity from the first surface to the second surface does not affect its ability to house secondary spacer.
However, the combination of Guenther in view of Engelman as modified fails to explicitly disclose wherein a lateral length of the one or more secondary spacers is less than the lateral length of the first spacer.
Bentzel teaches (Pages 2/7 lines 40-42, and 48-49; Figure 1) an analogous system (Page 2/7 and Figure 1, leg orthosis with a rear leaf spring 1 having a high energy return and a counterpart front leaf spring 2 that is optionally stiffer) wherein a lateral length of the analogous one or more secondary spacers (Page 2/7, lines 40-42, secondary material of other hardness 3 with a smaller lateral thickness between the leaf spring and its counterpart 2) is less than (Page 2/7, lines 40-42, and 48-49, buffers 3 of different thicknesses individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness than that of a first buffer 3) the analogous lateral length (Pages 2/7 lines 40-42, and 48-49, lateral thickness of first material of other hardness 3) of the analogous first spacer (Pages 2/7 lines 40-42, and 48-49, first material of other hardness 3 with a greater lateral thickness between the leaf spring and its counterpart 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lateral length of the first spacer and second spacer of Guenther in view of Engelman, so that second spacer has a smaller lateral length than that of the first spacer, as taught by Bentzel, in order to provide an improved limb system with an enhanced first and second spacer between the leaf springs for controlled energy storage and release of the leaf springs providing desirable load transfer to the user’s tibia (Bentzel, Page 2/7, lines 40-42, and 48-49). 
Regarding claim 23, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the distance between the first leaf spring 26 and the second leaf spring 28 progressively decreases under increasing loads (Guenther, Paragraph 45 and Figure 6, inner and outer layers 26,28 of the resilient support 12 progressively converge towards one another during dorsiflexion).
Regarding claim 25, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the system 12 (Guenther, Paragraph 45 and Figure 6) has a first dorsiflexion resistance profile (Guenther, Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36) when only the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is compressed in the space 21 (Guenther, Paragraph 45 and Figure 6) between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6); the system 12 (Guenther, Paragraph 45 and Figure 6) has a second dorsiflexion resistance profile (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: modifying the spacer 36 of Guenther to include a cavity with a secondary spacer having a different compression characteristic, such as the first spacer 20 and a second spacer 30 with a different compression characteristic of Engelman) when the one secondary spacer 30 (Engelman, Paragraph 53) is compressed in the space 21 (Guenther, Paragraph 45 and Figure 6) between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6); and the second dorsiflexion resistance profile is different than (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: first dorsiflexion resistance profile with compression characteristic of spacer 36 of Guenther is different than the secondary dorsiflexion resistance profile where the spacer 36 of Guenther is modified to have a secondary spacer in a cavity therein having a different compression characteristic, as taught by Engelman, thereby providing a different second dorsiflexion resistance profile) the first dorsiflexion resistance profile.
Regarding claim 29, the combination of Guenther as modified by Engelman as modified by Bentzel discloses the invention as described above but fails to explicitly disclose that the first spacer comprises a foam.
Engelman further teaches wherein the analogous first spacer 20 (Paragraph 53 and Figure 8, bumper 20) comprises a foam (Paragraph 47, bumper 20 consists of foam material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material (Guenther, Paragraph 16, insert member 36 is a plastic material especially an elastomer) of the first spacer of Guenther as modified by Engelman as modified by Bentzel, so that the first spacer comprises a foam, as taught by Engelman, in order to provide an improved limb system with a foam insert that provides a desirable amount of resistance to compression applied by a leaf spring for effectively regulating gait phases (Engelman, Paragraph 53).  
Regarding claim 30, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the system 12 (Guenther, Paragraph 45 and Figure 6) has a first loading state (Guenther, Paragraph 45 and Figure 6, first loading state provided by shore hardness of insert 36 when compressed) in which the system 12 (Guenther, Paragraph 45 and Figure 6) has a first resistance to dorsiflexion (Guenther, Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36), and a second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: second loading state provided by hardness of the combination of the first and second spacers, as taught by spacers 20,30 of Engelman) in which the system 12 (Guenther, Paragraph 45 and Figure 6) has a second resistance to dorsiflexion that is greater than (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: first dorsiflexion resistance profile with compression characteristic of spacer 36 of Guenther is different than the secondary dorsiflexion resistance profile where the spacer 36 of Guenther is modified to have a secondary spacer in a cavity therein having a greater resistance to compression characteristic, as taught by spacers 20,30 of  Engelman, thereby providing a greater second dorsiflexion resistance profile) the first resistance to dorsiflexion (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: modifying the spacer 36 of Guenther to include a cavity with a secondary spacer having a different compression characteristic, such as the first spacer 20 and a second spacer 30 with a different compression characteristic of Engelman).
Regarding claim 31, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the system 12 (Guenther, Paragraph 45 and Figure 6) transitions from the first loading state (Guenther, Paragraph 45 and Figure 6) to the second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman) when a predetermined dorsiflexion value is exceeded (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: once the compression limit of first spacer 36 of Guenther is reached the secondary spacer 30 of Engelman comprised of a harder material would then begin to compress at a defined excessive dorsiflexion value).
However, the combination of Guenther in view of Engelman in view of Bentzel fails to explicitly disclose the predetermined dorsiflexion value being between 6° and 15°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Guenther in view of Engelman in view of Bentzel to have a predetermined dorsiflexion value being between 6° and 15° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04(IV)(A)). In the instant case, the system 12 of Guenther as modified by Engelman would not operate differently with the claimed predetermined dorsiflexion value, and since the hardness of the first and secondary spacers are utilized to define the predetermined dorsiflexion value, the system 12 would function appropriately with the first and secondary spacers having the necessary shore hardness values that results in the claimed predetermined dorsiflexion value of 6° to 15°. Therefore, through routine experimentation of modifying the shore hardness of the first and secondary spacers, the desired predetermined dorsiflexion value is produced, so that the increased resistance to dorsiflexion occurs at an angle which is comfortable for the user. Further, applicant places no criticality on the range claimed, indicating simply that the predetermined dorsiflexion value “may” be within the claimed ranges (Specification, Page 15, Paragraph 46).
Regarding claim 34, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the one or more secondary spacers 30 (Engelman, Paragraph 53) each has a geometry that is different than (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: modifying the spacer 36 of Guenther to include a cavity with a secondary spacer having a smaller geometric characteristic to fit therein, such as the first spacer 20 and a second spacer 30 therein of Engelman) a geometry of the first spacer 36 (Guenther, Paragraph 44 and Figure 6). 
Regarding claim 38, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is formed of a resilient material (Guenther, Paragraph 44, elastic insert member 36 made of an elastomer is resilient) and is sized to substantially fill (Guenther, Paragraph 44 and Figure 6, insert member 36 with inner 42 and outer surface 44 that “substantially” fills space between leaf springs 26,28; see 35 USC 112b above defining “substantially” fill as slightly smaller than lateral length between the two leaf springs) the lateral distance between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6), and the one or more secondary spacers 30 (Engelman, Paragraph 53) are made from a substantially non-deformable material (Engelman, Paragraph 53, stopper 30 having a higher modulus of elasticity providing more resistance to deformation; see 35 USC 112b above defining “substantially” non-deformable as having a high elastic modulus) and have a lateral distance that is less than (Bentzel, Page 2/7, lines 40-42, and 48-49, buffers 3 of different thickness distances individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness distance than that of a first buffer 3) the lateral distance between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6) in a state in which no load is applied to the system 12 (Guenther, Paragraph 45 and Figure 6).
Regarding claim 40, Guenther discloses (Paragraphs 44-46, 49; Figures 6-7) a method for supporting a user's limb (Paragraph 45 and Figure 6, method of using resilient support 12 for supporting lower leg), the method being performed using a system 12 (Paragraph 45 and Figure 6) comprising (i) a foot plate (Paragraph 45 and Figure 6, foot-side end portion located opposite the lower leg-side resilient support end 56) configured to engage a user's foot (Figure 6, Horizontally flat foot-side end portion engages foot), ((ii) a coupling 56 (Paragraph 45 and Figure 6, lower leg-side resilient support end 56) configured to engage a portion of a user's leg (Paragraph 45 and Figure 6, lower leg-side resilient support end 56 engages calf of a user), (iii) a first leaf spring 26 (Paragraph 45 and Figure 6, inner leaf spring layer 26) disposed between (Figure 6, inner leaf spring layer 26 disposed between foot-side end portion and lower leg-side resilient support end 56, at a heel and ankle part of the resilient support 12) the foot plate (Figure 6, foot-side end portion) and the coupling 56, and (iv) a second leaf spring 28 (Paragraph 45 and Figure 6, outer leaf spring layer 28) extending alongside (Figure 6, outer layer 28 extends alongside inner layer 26) at least a portion of the first leaf spring 26 and defining a space 21 (Paragraph 45 and Figure 6, slit 21) having a lateral distance (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion. Upon the subsequent dorsal extension they converge again at the afore-described resilient support. Hence, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion. Also the width of slot 21 in a first unloaded slate is smaller than the width of the slot 21 during plantarflexion) between the first leaf spring 26 and the second leaf spring 28, and wherein the lateral distance decreases (Paragraph 45 and Figure 6, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion load) as a load is applied to the system 12, (v) a first spacer 36 (Paragraph 44 and Figure 6, elastic insert member 36 induced into and fills the slit 21; Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 each having different compression characteristics) disposed within the space 21 between the first leaf spring 26 and the second leaf spring 28, wherein the system 12 has a first loading state (Paragraph 45 and Figure 6, first loading state provided by shore hardness of insert 36 when compressed) when the first spacer 36 is being compressed between the first leaf spring 26 and the second leaf spring 28.
However, Guenther fails to explicitly disclose (vi) one or more secondary spacers having a different compression characteristic than that of the first spacer and disposed within a cavity formed in the first spacer.
Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous method (Paragraph 53, AFO for supporting user’s limb and desirably limiting maximum distance of foot travel during motion) using an analogous system (Paragraph 53, AFO for supporting user’s limb with a posterior tensor 60) comprising: one secondary spacer 30 (Paragraph 53, stopper 30) having a different compression characteristic (Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20 providing more resistance to compression) than that of the analogous first spacer 20 (Paragraph 47 and 53, bumper 20) and disposed within a cavity (Paragraph 53, placement of the stopper 30 within the bumper 20, such that the bumper 20 has a cavity housing throughout its lateral length) formed in the analogous first spacer 20.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first spacer in the space of the system of Guenther, so that there is both a first spacer having a cavity for a second spacer with a different compression characteristic, as taught by Engelman, in order to provide an improved system that provides two spacers having different compression characteristics to achieve a respective desired resistance and force distribution (Engelman, Paragraph 53).
Therefore, the combination of Guenther in view of Engelman discloses wherein the system 12 (Guenther, Paragraph 45 and Figure 6) has a second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: second loading state provided by hardness of the combination of the first and second spacers, as taught by spacers 20,30 of Engelman) when lateral distance (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: once the compression limit of first spacer 36 of Guenther is reached the secondary spacer 30 of Engelman comprised of a harder material would then begin to compress as the lateral distance of the slit 21 of Guenther decreases during dorsiflexion) is reduced so that the one secondary spacer 30 (Engelman, Paragraph 53)  is being compressed between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6).
However, the combination of Guenther in view of Engelman fails to explicitly disclose varying a length of the one or more secondary spacers.
Bentzel teaches (Pages 2/7 lines 40-42, and 48-49; Figure 1) an analogous system (Page 2/7 and Figure 1, leg orthosis with a rear leaf spring 1 having a high energy return and a counterpart front leaf spring 2 that is optionally stiffer) comprising varying a length (Page 2/7, lines 40-42, secondary buffer 3 having different varying lateral lengths are applied) of the analogous one or more secondary spacers (Page 2/7, lines 40-42, secondary material of other hardness 3 with a variety of smaller lateral lengths between the leaf spring and its counterpart 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lateral length of the secondary spacer of Guenther in view of Engelman, so that secondary spacer has a varying lateral length, as taught by Bentzel, in order to provide an improved limb system with an enhanced first and second spacer between the leaf springs for controlled energy storage and release of the leaf springs providing desirable load transfer to the user’s tibia (Bentzel, Page 2/7, lines 40-42, and 48-49). 
Therefore, the combination of Guenther in view of Engelman in view of Bentzel discloses varying the length (Bentzel, Page 2/7, lines 40-42) of the one or more secondary spacers 30 (Engelman, Paragraph 53)  to determine a point (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman in view of Page 2/7, lines 40-42 of Bentzel: modifying the secondary spacer of Guenther in view of Engelman to have varying lateral lengths applied into the space 21 of Guenther, as taught by the varying different lateral lengths of the secondary buffers 3 of Bentzel, to determine transition of compression limits of spacers) at which the system 12 (Guenther, Paragraph 45 and Figure 6) transitions from the first loading state (Guenther, Paragraph 45 and Figure 6, first loading state provided by shore hardness of insert 36 when compressed) to the second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: second loading state provided by hardness of the combination of the first and second spacers, as taught by spacers 20,30 of Engelman).
Regarding claim 41, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the first spacer 36 (Guenther, Paragraph 44 and Figure 6) has a lateral length (Guenther, Paragraph 44 and Figure 6, lateral length of spacer 36 between outer surface 44 facing leaf spring 28 and inner surface 42 facing leaf spring 26) defined between a first surface 42 (Guenther, Paragraph 44 and Figure 6) of the first spacer 36 (Guenther, Paragraph 44 and Figure 6) and an opposed second surface 44 (Guenther, Paragraph 44 and Figure 6) of the first spacer 36 (Guenther, Paragraph 44 and Figure 6) such that when the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is disposed within the space 21 (Guenther, Paragraph 45 and Figure 6)  defined between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6), the first surface 42 (Guenther, Paragraph 44 and Figure 6) of the first spacer 36 (Guenther, Paragraph 44 and Figure 6) faces the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second surface 44 (Guenther, Paragraph 44 and Figure 6) of the first spacer36 (Guenther, Paragraph 44 and Figure 6)  faces the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6), wherein a lateral length of the one or more secondary spacers 30 (Engelman, Paragraph 53) is less than (Bentzel, Page 2/7, lines 40-42, and 48-49, buffers 3 of different thicknesses individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness than that of a first buffer 3) the lateral length of the first spacer 36 (Guenther, Paragraph 44 and Figure 6), and wherein the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is formed of a material having a higher compressibility (Engelman, Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20 providing more resistance to compression) than a material of the one or more secondary spacers 30 (Engelman, Paragraph 53).
Regarding claim 43, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is formed of a resilient material (Guenther, Paragraph 44, elastic insert member 36 made of an elastomer is resilient) and is sized to substantially fill (Guenther, Paragraph 44 and Figure 6, insert member 36 with inner 42 and outer surface 44 that “substantially” fills space between leaf springs 26,28; see 35 USC 112b above defining “substantially” fill as slightly smaller than lateral length between the two leaf springs) the lateral distance between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6), and the one or more secondary spacers 30 (Engelman, Paragraph 53) are made from a substantially non-deformable material (Engelman, Paragraph 53, stopper 30 having a higher modulus of elasticity providing more resistance to deformation; see 35 USC 112b above defining “substantially” non-deformable as having a high elastic modulus) and have a lateral distance that is less than (Bentzel, Page 2/7, lines 40-42, and 48-49, buffers 3 of different thickness distances individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness distance than that of a first buffer 3) the lateral distance between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6) in a state in which no load is applied to the system 12 (Guenther, Paragraph 45 and Figure 6).
Regarding claim 45, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the system 12 (Guenther, Paragraph 45 and Figure 6) is in the first loading state (Guenther, Paragraph 45 and Figure 6, first loading state provided by shore hardness of insert 36 when compressed) the system 12 (Guenther, Paragraph 45 and Figure 6) has a first resistance to dorsiflexion (Guenther, Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36), and when the system 12 (Guenther, Paragraph 45 and Figure 6) is in the second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: second loading state provided by hardness of the combination of the first and second spacers, as taught by spacers 20,30 of Engelman) the system 12 (Guenther, Paragraph 45 and Figure 6) has a second resistance to dorsiflexion that is greater than (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: first dorsiflexion resistance profile with compression characteristic of spacer 36 of Guenther is different than the secondary dorsiflexion resistance profile where the spacer 36 of Guenther is modified to have a secondary spacer in a cavity therein having a greater resistance to compression characteristic, as taught by spacers 20,30 of  Engelman, thereby providing a greater second dorsiflexion resistance profile) the first resistance to dorsiflexion (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: modifying the spacer 36 of Guenther to include a cavity with a secondary spacer having a different compression characteristic, such as the first spacer 20 and a second spacer 30 with a different compression characteristic of Engelman).
Regarding claim 46, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses the point (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman: once the compression limit of first spacer 36 of Guenther is reached the secondary spacer 30 of Engelman comprised of a harder material would then begin to compress at a defined excessive dorsiflexion value) at which the system 12 (Guenther, Paragraph 45 and Figure 6) transitions from the first loading state (Guenther, Paragraph 45 and Figure 6) to the second loading state (Modification of Paragraph 45 of Guenther in view of Paragraph 53 of Engelman).
However, the combination of Guenther in view of Engelman in view of Bentzel fails to explicitly disclose the point being between 6° and 15°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Guenther in view of Engelman in view of Bentzel to have a transition point being between 6° and 15° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04(IV)(A)). In the instant case, the system 12 of Guenther as modified by Engelman would not operate differently with the claimed transition point, and since the hardness of the first and secondary spacers are utilized to define the predetermined dorsiflexion value, the system 12 would function appropriately with the first and secondary spacers having the necessary shore hardness values that results in the claimed transition point of 6° to 15°. Therefore, through routine experimentation of modifying the shore hardness of the first and secondary spacers, the desired predetermined dorsiflexion value is produced, so that the increased resistance to dorsiflexion occurs at an angle which is comfortable for the user. Further, applicant places no criticality on the range claimed, indicating simply that the predetermined dorsiflexion value “may” be within the claimed ranges (Specification, Page 15, Paragraph 46).
Claims 27, 32, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Engelman (U.S. Patent Pub. No. 20070265557) in view of Bentzel (DE 202014008939 U1), as applied to claim 22, and in further view of Guenther’401 (U.S. Patent Pub. No. 20040186401, hereinafter Guenther’401).
Regarding claim 27, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses wherein the multi-spacer assembly (Guenther, Paragraph 44 and Figure 6, elastic insert member 36; Engelman, Paragraph 53 and Figure 8, bumper 20 and stopper 30) is in (Guenther, Paragraph 44 and Figure 6, At an inner surface 42 the insert member 36 is adhesively joined to the inner layer 26 of the resilient support 12) the space 21 (Guenther, Paragraph 45 and Figure 6) between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6)and applying a load to the system 12 (Guenther, Paragraph 45 and Figure 6) in a plantarflexion direction (Guenther, Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion).
However, the combination of Guenther in view of Engelman fails to explicitly disclose that the spacer assembly is removable from the space by applying a load to the system in a plantarflexion direction.
Guenther’401 teaches (Paragraph 27, 30; Figure 2) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) wherein the analogous spacer assembly 32 (Paragraph 30, stop 32) is removable (Paragraph 30, the stop 32 may be designed to be releasable, and then preferably is located in some kind of pocket. Fastening of the pocket may be done both on the rear face of the foot sleeve 6 and on the support spring 22) from the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22) by applying a load to the analogous system 1 in a plantarflexion direction (Paragraph 30, applying a load to the system in a plantarflexion direction causes the leaf support spring 22 to move further away from the foot sleeve 6 so that the leaf support spring 22 does not apply a compression against the stop 32, inherently making it possible to remove the stop from the pocket therein).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second leaf spring that moves further apart from the first leaf spring during plantarflexion as well as the spacer assembly adhered to the first leaf spring of Guenther in view of Engelman in view of Bentzel, so that the spacer assembly is removable from a pocket that is fastened to the second leaf spring within the space, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30). 
Regarding claim 32, the combination of Guenther as modified by Engelman as modified by Bentzel discloses the invention as described above but fails to explicitly disclose wherein the space between the first leaf spring and the second leaf spring is configured to be located above a user's heel and behind a user's calf.
Guenther’401 teaches (Paragraphs 27, 30; Figures 2-3) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) wherein the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Figure 3, space with stop 32 located above a user’s heel and posterior to a user’s calf).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the space between the second leaf spring and first leaf spring of Guenther in view of Engelman in view of Bentzel, so that space is located above a user’s heel and behind a user’s calf, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring behind a user’s calf, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30).
Therefore, the combination of Guenther as modified by Engelman as modified by Bentzel as modified by Guenther’401 discloses (in Paragraphs 35, 41, 45 and Figure 6 of Guenther; in Paragraphs 30 and Figures 2-3 of Guenther’401) wherein the space (Guenther, Paragraph 45 and Figure 6, slit 21; Guenther) between the first leaf spring (Guenther, Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait) and the second leaf spring (Guenther, Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait; Guenther’401, Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Modification of Figure 6 of Guenther in view of Figure 3 of Guenther’401, modifying the slit 21 of Guenther to be located above a user’s heel and posterior to a user’s calf, such as the space with stop 32 of Guenther’401 located above a user’s heel and posterior to a user’s calf). 
Regarding claim 47, the combination of Guenther in view of Engelman in view of Bentzel discloses the invention as described above and further discloses the first spacer 36 (Guenther, Paragraph 44 and Figure 6) is in the space 21 (Guenther, Paragraph 45 and Figure 6) defined between the first leaf spring 26 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and the second leaf spring 28 (Guenther, Paragraphs 35, 41, 45 and Figure 6) and applying a load to the system 12 (Guenther, Paragraph 45 and Figure 6) in a plantarflexion direction (Guenther, Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion).
However, the combination of Guenther in view of Engelman fails to explicitly disclose removing the first spacer from the space by applying a load to the system in a plantarflexion direction.
Guenther’401 teaches (Paragraph 27, 30; Figure 2) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) with removing (Paragraph 30, the stop 32 may be designed to be releasable, and then preferably is located in some kind of pocket. Fastening of the pocket may be done both on the rear face of the foot sleeve 6 and on the support spring 22) the analogous first spacer 32 (Paragraph 30, stop 32) from the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 by applying an analogous load to the analogous system 1 in an analogous plantarflexion direction (Paragraph 30, applying a load to the system in a plantarflexion direction causes the leaf support spring 22 to move further away from the foot sleeve 6 so that the leaf support spring 22 does not apply a compression against the stop 32, inherently making it possible to remove the stop from the pocket therein).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second leaf spring that moves further apart from the first leaf spring during plantarflexion as well as the spacer assembly adhered to the first leaf spring of Guenther in view of Engelman in view of Bentzel, so that the first spacer is removable from a pocket that is fastened to the second leaf spring within the space, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30). 
Claim 39, 42, and 44, as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Engelman (U.S. Patent Pub. No. 20070265557) in view of Bentzel (DE 202014008939 U1), as applied to claims 38 and 40, respectively, and in further view of Lecomte et al. (U.S. Patent Pub. No. 20130144403).
Regarding claim 39, the combination of Guenther as modified by Engelman as modified by Bentzel discloses the invention as described above and further disclose wherein the first spacer 36 is made from an elastomeric material (Guenther, Paragraph 44, elastic insert member 36 made of an elastomer is resilient).
However, the combination of Guenther as modified by Engelman as modified by Bentzel fails to explicitly disclose the one or more secondary spacers are made from plastic or metal.
Lecomte teaches an analogous multi-spacer assembly 34 (Paragraph 29, plurality of resilient members 34 removable disposed in slot 32) wherein the analogous one or more secondary spacers 34 (Paragraph 29, secondary spacers of the plurality of resilient members 34 removable disposed in slot 32) are made from plastic (Paragraph 29, the resilient member 34 can be made, for example, of a hard plastic, such as polyurethane or polypropylene).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material (Engelman, Paragraph 53, stopper 30 with material having a higher modulus of elasticity) of the second spacer of Guenther as modified by Engelman as modified by Bentzel, so that the second spacer comprises a plastic, as taught by Lecomte, in order to provide an improved limb system with a plastic secondary spacer that provides a desirable amount of stiffness with an ideal resistance to compression for effectively regulating gait phases (Lecomte, Paragraph 29).  
Regarding claim 42, the combination of Guenther as modified by Engelman as modified by Bentzel discloses the invention as described above but fails to explicitly disclose wherein varying the length of the one or more secondary spacers comprises varying a number of spacers disposed within the cavity.
Lecomte teaches an analogous secondary spacer 34 (Paragraph 29, secondary spacers defined by a plurality of resilient members 34 removably disposed in slot 32) wherein varying the analogous length (Paragraph 29, length of plurality of spacers that define the secondary spacer) of the analogous one or more secondary spacers 34 comprises varying a number (Paragraph 29, secondary spacers formed by a varying number of sets of resilient members 34) of spacers 34.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the varying length of the secondary spacers disposed in the cavity of Guenther as modified by Engelman as modified by Bentzel, so that the secondary spacer is formed by a plurality of spacers to vary the length of the secondary spacer, as taught by Lecomte, in order to provide an improved limb system with secondary spacer defined by multiple spacers that provides a desirable amount of stiffness with an ideal resistance to compression for effectively regulating gait phases (Lecomte, Paragraph 29).  
Regarding claim 44, the combination of Guenther as modified by Engelman as modified by Bentzel discloses the invention as described above and further disclose wherein the first spacer 36 is made from an elastomeric material (Guenther, Paragraph 44, elastic insert member 36 made of an elastomer is resilient).
However, the combination of Guenther as modified by Engelman as modified by Bentzel fails to explicitly disclose the one or more secondary spacers are made from plastic or metal.
Lecomte teaches an analogous multi-spacer assembly 34 (Paragraph 29, plurality of resilient members 34 removable disposed in slot 32) wherein the analogous one or more secondary spacers 34 (Paragraph 29, secondary spacers of the plurality of resilient members 34 removable disposed in slot 32) are made from plastic (Paragraph 29, the resilient member 34 can be made, for example, of a hard plastic, such as polyurethane or polypropylene).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material (Engelman, Paragraph 53, stopper 30 with material having a higher modulus of elasticity) of the second spacer of Guenther as modified by Engelman as modified by Bentzel, so that the second spacer comprises a plastic, as taught by Lecomte, in order to provide an improved limb system with a plastic secondary spacer that provides a desirable amount of stiffness with an ideal resistance to compression for effectively regulating gait phases (Lecomte, Paragraph 29).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franciscus (US 1354427 A)
Hildenbrand (US 2446589 A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786     

/MICHELLE J LEE/Primary Examiner, Art Unit 3786